16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
DeCarlos Adrian KELLY, Plaintiff-Appellant,v.ALPHA PLASMA CENTER, Defendant-Appellee.DeCarlos Adrian Kelly, Plaintiff-Appellant,v.The United States Department of Health and Human Services,Social Security Administration, Defendant-Appellee.
No. 93-2333.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeals from the United States District Court for the District of South Carolina, at Spartanburg.  Dennis W. Shedd, District Judge.  (CA-93-218-7-19BC, CA-93-72-7-19-BC).
DeCarlos Adrian Kelly, pro se.
D.S.C.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant noted his appeal in case No. 93-2333 outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1) and noted his appeal in case No. 93-2334 outside the sixty-day appeal period established by Fed.  R.App. P. 4(a)(1) for cases where a United States agency is a party.  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note timely appeals or obtain extensions of the appeal period deprives this Court of jurisdiction to consider these cases.  We therefore dismiss the appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED